DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to preliminary amendment filed on February 21, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-3, 5-7, 9-13, 15-17 and 19-20.  
Claims 1-20 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
fails to teach how could the first transmission layer to transmit the incident light at a first refraction angle greater than the first incident angle, recited in claims 1 and 11.  For the light incident from an air medium (as disclosed in all of the embodiments of the specification), that has a refractive index of 1.0, into the first transmission layer, with a refractive index (n greater than 1.0), according to the Snell’s law, 1.0*Sin(in) = n*Sin(r), the refraction angle (r) cannot be greater than the incident angle.  The angle can only be greater than incident angle by making the transmission layer a hologram layer that the light be diffracted to have a diffraction angle that is greater than the incident angle.  
The specification and the claims fail to teach how the total reflection occurs between an air layer and the transmission layer at critical angle, as recited in claims 2 and 12.  None of the figures disclosed in the specification that allow the total internal reflection between the transmission layer and air layer.  The total internal reflection may occur between the transmission layer and the light guide or glass layer but not between the transmission layer and the air layer.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent applicant application publication by Gruhlke et al (US 2009/0251752 A1) in light of US patent application publication by Bita et al (US 2009/0199900 A1).
Gruhlke et al teaches a display device that serves as the electronic device that is comprised of an optical system (40, Figure 6A, or 400, Figure 11A) configured to generate light for implementing an image and a display part (200, Figure 9B, or 410, Figures 11A) configured to output the image from the light generated from the optical system.  The display part is comprised of a first transmission layer (120c, Figure 9B), configured to transmit incident light incident at a first incidence angle from the optical system at a first refraction angle, the first transmission layer comprises a hologram layer (120c) that also is able to reflect light (at location 150) that make the hologram layer (120c) also serves as a first reflective layer configured to reflect a first reflected light to a first position wherein the first reflected light is a reflected portion of the incident light propagated from the first transmission layer.  The display part further comprises a first light guide layer includes a glass layer (110b, please see paragraph [0066]), configured to propagate a first propagating light wherein the first propagating light is a portion of the incident light transmitted through the first reflective layer and a second hologram layer (120b) serves as a second reflective layer configured to reflect a second reflected light to a second position (160) different from the first position (please see Figure 9B) wherein the second reflected light is reflected portion of the first propagating light propagated through the first glass layer.  
This reference has met all the limitations of the claims.  It does not teach explicitly that the first transmission layer and the first reflective layer are separated layers.  However to make it 
This reference further does not teach explicitly that the first refraction angle of the light refracted by the first transmission layer is greater than the incidence angle.  Bita et al in the same field of endeavor teaches a holographic light source wherein the hologram layer (105, Figure 1c) on top of a surface of light guide layer (101) wherein the hologram layer is designed to make the diffracted light has an angle (1”), that is greater than the critical angle (TIR) of the light guide layer (101).  It would then have been obvious to one skilled in the art to apply the teachings by Bita et al to modify the holographic reflective layer to make the refraction angle to be greater than the critical angle of the light guide or glass layer to enable the light be propagated via total internal reflection within the light guide layer.  This means the refraction angle could also be greater than the incident angle (noted the refraction angle greater than the critical angle which could be up to 90 degrees that certainly greater than the incident angle).  It would then have been obvious to one skilled in the art to apply the teachings of Bita et al to modify the holographic reflector layer of Gruhlke et al to make the refraction angle into the light guide to be greater than the critical angle and therefore also greater than the incident angle to ensure the transmitted light be properly propagated in the light guide or glass layer.  
With regard to claim 2, Gruhlke et al in light of Bita et al teaches that the first transmission layer (120c) transmits the incident light at the first refraction angle (should be diffraction angle) greater than a critical angle of the light guide layer or glass layer (110b) so that the total reflection may be made to occur between the light guide layer or glass layer and the first 
With regard to claims 3 and 4, Gruhlke et al teaches that the transmission layer (120c) is a hologram layer (please see paragraph [0100]). In light of the Bita et al, the diffraction angle of the incident light may be set by holographic recording the layer.  With regard to claim 4, Bita et al teaches that the holographic recording medium for recording the hologram layer may comprise photopolymer, (please see paragraph [0071]).  As shown in Figures 4A and 4B, the holograms for reflective and for transmission type may be recorded in different recording methods.  
With regard to claims 5 and 7, Gruhlke et al teaches that the display part further comprises a second light guide layer or glass layer (110a) coupled adjacent to the second reflective layer (120b) wherein the second glass layer is configured to propagate a second propagating light and wherein the second propagating light is a portion of the first propagating light transmitted through the second reflective layer and a third reflective layer (120a) coupled adjacent to the second glass layer (110a) wherein the third reflective layer is configured to irradiate a third reflected light to a third position (along line 170) different from the first and second positions and wherein the third reflected portion of the second propagating light propagated through the second glass layer.  With regard to claim 7, Gruhlke et al does not teach explicitly that the thickness of the second layer is less than a thickness of the first glass layer.  
With regard to claims 6 and 8, the second reflection layer (120b) of Gruhlke et al, which is a reflective hologram layer, may typically comprise a transmission hologram layer and a reflection layer.   Bita et al teaches that the holographic recording medium for recording the hologram layer may comprise photopolymer, (please see paragraph [0071]).  The second transmission layer according to Bita et al may be recorded to have the light diffracted at a diffraction angle to be greater than the first diffraction angle.  The methods for recording the holograms may be different to record different diffraction properties.  
With regard to claim 10, it is implicitly true that the distance between the first position and the second position is determined based on the first refraction (or diffraction angle) and a thickness of the first glass layer, (please see Figure 9B of Gruhlke et al).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhlke et al and Bita et al as applied to claim 1 above, and further in view of US patent issued to Cakmakci et al (PN. 9,389,422).
The display device taught by Gruhlke et al in combination with the teachings of Bita et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 9, these references do not teach explicitly that the reflective layer is recorded with a hologram recording method.  It is known in the art that a reflective layer may be provided by a holographic mirror, such is explicitly taught by Cakmakci et al, wherein a reflective layer (135, Figure 1) may be implemented by a holographic mirror, (please see column 3, lines 15-18).  It would then have been obvious to one skilled in the art to modify the reflective .  

Claims 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent applicant application publication by Gruhlke et al (US 2009/0251752 A1) in light of US patent application publication by Bita et al (US 2009/0199900 A1).
Gruhlke et al teaches an illumination apparatus (200, Figure 9A and 9B) serves as the holographic synthesizer that is comprised of a first transmission layer (120c, Figure 9B), configured to transmit incident light incident at a first incidence angle from the optical system at a first refraction angle, the first transmission layer comprises a hologram layer (120c) that also is able to reflect light (at location 150) that make the hologram layer (120c) also serves as a first reflective layer configured to reflect a first reflected light to a first position wherein the first reflected light is a reflected portion of the incident light propagated from the first transmission layer.  The apparatus further comprises a first light guide layer includes a glass layer (110b, please see paragraph [0066]), configured to propagate a first propagating light wherein the first propagating light is a portion of the incident light transmitted through the first reflective layer and a second hologram layer (120b) serves as a second reflective layer configured to reflect a second reflected light to a second position (160) different from the first position (please see Figure 9B) wherein the second reflected light is reflected portion of the first propagating light propagated through the first glass layer.  
This reference has met all the limitations of the claims.  It does not teach explicitly that the first transmission layer and the first reflective layer are separated layers.  However to make it 
This reference further does not teach explicitly that the first refraction angle of the light refracted by the first transmission layer is greater than the incidence angle.  Bita et al in the same field of endeavor teaches a holographic light source wherein the hologram layer (105, Figure 1c) on top of a surface of light guide layer (101) wherein the hologram layer is designed to make the diffracted light has an angle (1”), that is greater than the critical angle (TIR) of the light guide layer (101).  It would then have been obvious to one skilled in the art to apply the teachings by Bita et al to modify the holographic reflective layer to make the refraction angle to be greater than the critical angle of the light guide or glass layer to enable the light be propagated via total internal reflection within the light guide layer.  This means the refraction angle could also be greater than the incident angle (noted the refraction angle greater than the critical angle which could be up to 90 degrees that certainly greater than the incident angle).  It would then have been obvious to one skilled in the art to apply the teachings of Bita et al to modify the holographic reflector layer of Gruhlke et al to make the refraction angle into the light guide to be greater than the critical angle and therefore also greater than the incident angle to ensure the transmitted light be properly propagated in the light guide or glass layer.  
With regard to claim 12, Gruhlke et al in light of Bita et al teaches that the first transmission layer (120c) transmits the incident light at the first refraction angle (should be diffraction angle) greater than a critical angle of the light guide layer or glass layer (110b) so that the total reflection may be made to occur between the light guide layer or glass layer and the first 
With regard to claims 13 and 14, Gruhlke et al teaches that the transmission layer (120c) is a hologram layer (please see paragraph [0100]). In light of the Bita et al, the diffraction angle of the incident light may be set by holographic recording the layer.  With regard to claim 14, Bita et al teaches that the holographic recording medium for recording the hologram layer may comprise photopolymer, (please see paragraph [0071]).  As shown in Figures 4A and 4B, the holograms for reflective and for transmission type may be recorded in different recording methods.  
With regard to claims 15 and 17, Gruhlke et al teaches that the display part further comprises a second light guide layer or glass layer (110a) coupled adjacent to the second reflective layer (120b) wherein the second glass layer is configured to propagate a second propagating light and wherein the second propagating light is a portion of the first propagating light transmitted through the second reflective layer and a third reflective layer (120a) coupled adjacent to the second glass layer (110a) wherein the third reflective layer is configured to irradiate a third reflected light to a third position (along line 170) different from the first and second positions and wherein the third reflected portion of the second propagating light propagated through the second glass layer.  With regard to claim 17, Gruhlke et al does not teach explicitly that the thickness of the second layer is less than a thickness of the first glass layer.  
With regard to claims 16 and 18, the second reflection layer (120b) of Gruhlke et al, which is a reflective hologram layer, may typically comprise a transmission hologram layer and a reflection layer.   Bita et al teaches that the holographic recording medium for recording the hologram layer may comprise photopolymer, (please see paragraph [0071]).  The second transmission layer according to Bita et al may be recorded to have the light diffracted at a diffraction angle to be greater than the first diffraction angle.  The methods for recording the holograms may be different to record different diffraction properties.  
With regard to claim 20, it is implicitly true that the distance between the first position and the second position is determined based on the first refraction (or diffraction angle) and a thickness of the first glass layer, (please see Figure 9B of Gruhlke et al).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhlke et al and Bita et al as applied to claim 11 above, and further in view of US patent issued to Cakmakci et al (PN. 9,389,422).
The holographic synthesizer taught by Gruhlke et al in combination with the teachings of Bita et al as described in claim 11 above has met all the limitations of the claim.  
With regard to claim 19, these references do not teach explicitly that the reflective layer is recorded with a hologram recording method.  It is known in the art that a reflective layer may be provided by a holographic mirror, such is explicitly taught by Cakmakci et al, wherein a reflective layer (135, Figure 1) may be implemented by a holographic mirror, (please see column 3, lines 15-18).  It would then have been obvious to one skilled in the art to modify the reflective 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872